LEE, J.
Plaintiff brought suit in equity for termination of a partnership and for an accounting. The court found for plaintiff.
In its decree, the court declared a certain parcel of real property to be a partnership asset in which plaintiff and defendant owned undivided one-half interests as tenants in common. All other assets of the partnership were also equally divided between plaintiff and defendant. Defendant contends that the trial court erred in failing to grant his counterclaim for rescission of the partnership agreement, or, in the alternative, in failing to expressly provide for repayment of the capital contribution of each partner prior to division of assets.
On de novo review, we have determined that the evidence supports the trial court decree dissolving the partnership and dividing the partnership assets equally. No useful purpose would be served in detailing the evidence here. Cascade Broadcasting Corporation v. Erland, 38 Or App 165, 589 P2d 750 (1979).
Affirmed.